Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments. 
3. No claim has been cancelled.
4. Claims 6 and 8 have been amended. 
5. Claims 1- 16 are pending. 
      Examiner’s Amendment
                         CLAIMS: 
               6.      Please replace claims 6 and 8 as follows: 
                      Claim 6.    (Currently Amended) The system as claimed in claim 1 wherein: said commitment c comprises a commitment to both said secret s and a revocation handle rh which is associated with a public revocation status for the public key pkQ of said recipient key-pair; the receiver computer stores said revocation handle rh; the receiver computer is further adapted to generate from the revocation handle rh a revocation token rt, permitting verification of said revocation status associated with the revocation handle rh, and to send the revocation token rt to the decryptor computer with the second ciphertext, wherein said proof provided by the receiver computer further proves that the revocation token rt was generated from the revocation handle rh in the commitment c in the second ciphertext; and the decryptor computer is adapted, in verifying said proof, to verify from said revocation status that the public key pka is unrevoked.
                        Claim 8.    (Currently Amended) The system as claimed in claim 7 wherein: said commitment c comprises a commitment to both said secret s and a revocation handle rh which is associated with a public revocation status for the public key pkQ of said recipient key-pair; the receiver computer stores said revocation handle rh; the receiver computer is further adapted to generate from the revocation handle rh a revocation token rt, permitting verification of said revocation status associated with the revocation handle rh, and to send the revocation token rt to the decryptor computer with the second rt was generated from the revocation handle rh in the commitment c in the second ciphertext; and the decryptor computer is adapted, in verifying said proof, to verify from said revocation status that the public key pk0 is unrevoked. 
            Allowable Subject Matter
8. Claims 1, 9 and 14 are allowed. The following is an examiner’s statement of reasons for allowance: Independent claims 1, 9, and 14 are allowed in view of the examiner’s amendment and for reasons argued by applicant in pages 8-10 of the Remarks, filed on November 23, 2020, and dependent claims 2-8, 10-13 and 15-16 depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.  
Camenisch (US pat. No 20140082361) prior art of record teaches  storing a public key pko of a recipient key-pair (pko, sko) of a message recipient, a commitment c, bound to the public key pko, to a secret s of the message recipient, and a public key pkt of a decryptor key-pair (pkt, skt). 
The prior arts of record does not teach or suggest individually or in combination the limitation of amended independent claim 9 as similarly recited in independent claims 1 and 14: 
encrypting a message m for said message recipient by generating first and second ciphertexts, wherein the first ciphertext encrypts the message m using a randomly-generated message key k and said public key pko of the recipient key-pair, and the second ciphertext encrypts an input, comprising said message key k and said commitment c, using a public key pkt of said decryptor key-pair (pkt, skt); and
	sending the first and second ciphertexts to the receiver computer via the network,
wherein a verification of proof of knowledge of the commitment c is required to be provided to decrypt the message key k from the second ciphertext using the secret key skt of the decryptor key-pair, the  message key k for use with the secret key sko of the recipient key-pair for decrypting the first ciphertext to obtain the message m. 
             None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 

          Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSNEL JEUDY whose telephone number is (571)270-7476.  The examiner can normally be reached on M-F 10:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.    

Date: 3/4/2021  

/JOSNEL JEUDY/Primary Examiner, Art Unit 2438